I concur in the judgment recommended in this case, but do not agree with all that is written in the opinion. I find myself out of agreement with the holding that a pleading which merely alleges the average weekly wages of the claimant to be a certain amount would be good as against a special exception. I believe a compensation insurer has a right to know, in advance of the trial whether the claimant expects to prove that he has worked for substantially the whole of the next preceding year, or will rely upon proof of the wages received by others. Neither do I concur with that portion of the opinion beginning with this sentence, "Enough has been said, perhaps, to dispose of all the assignments of error and propositions thereunder relating to average weekly wages," and concluding with the suggested definition of the term "average weekly wages." Since I do not regard the portions of the opinion with which I am not in agreement as affecting, in any manner, the disposition that should be made of the appeal, or as being necessary to a decision of this case, I can see no particular reason for my writing upon these questions. *Page 787